Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 21519. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,869,185. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the pending application are the same as claim 1 of U.S. Patent No. 10,869,185, and claims 2-15 of the pending application are the same as claims 2-14 of U.S. Patent No. 10,869,185.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowability: 
Regarding claim 1, the closest reference, Miklos, discloses a method in a mobility management node for delivering data to a wireless communication device, WCD, served by the mobility management node, operating in a communication network comprising a network entity, 5NE, and a radio access network, RAN, node serving the WCD (Miklos, Figs. 5, 6A, 6B: UE, MME, SGW; paragraph [0007], MME 1012 sends downlink small data as NAS DL Data, which is forwarded from the base station 1011 to the UE 101), the method comprises: 
obtaining capability information indicating whether a node supports delivery of data to the WCD (Miklos, paragraph [0082], MME 2012 may police the request to determine whether the UE 201 is eligible for the data-over-NAS transmission scheme); 
10 receiving a data message sent by the NE comprising user data intended for the WCD (Miklos, paragraph [0015], when a downlink packet arrives in the SGW, the SGW sends a Downlink Data Notification with the data packet appended to the MME 1012); 
sending a control plane message comprising the user data to the RAN node for further delivery to the WCD (Miklos, paragraph [0007], MME 1012 sends downlink small data as NAS DL Data, which is forwarded from the base station 1011 to the UE 101); and 
- sending a response to the NE that indicates (Miklos, paragraph [0014], downlink data notification ACK sent by the MME 1012 to the SGW; paragraph [0082], MME may signal to the SGW to change bearer setting if data-over-NAS is ineligible) either 
(a) unsuccessful 15delivery of the user data to the WCD (Miklos, paragraph [0015], downlink data notification ACK not sent by the MME 1012 to the SGW), 
(b) acknowledged delivery of the user data to the WCD (Miklos, paragraph [0014], downlink data notification ACK sent by the MME 1012 to the SGW), or 
(c) unacknowledged delivery of the user data, in accordance with whether the RAN node supports acknowledgment of a successful delivery of data to the WCD (Miklos, paragraph [0015], downlink data notification ACK not sent by the MME 1012 to the SGW), or
c) indicating when a node does not support a feature (Miklos, paragraph [0082], MME may signal to the SGW to change bearer setting if data-over-NAS is ineligible).

Miklos does not explicitly disclose capability information indicating whether the RAN node supports acknowledgement or sending a non-acknowledgement indicating an unsuccessful delivery of the user data, or indicating unacknowledged delivery of data in accordance with whether the RAN node does not support acknowledgement, or 

Sun discloses obtaining capability information indicating whether the RAN node supports acknowledgement of a successful delivery of data or indicating when the RAN node does not support acknowledgement (Sun, paragraph [0074], base station may inform of SACK support by the base station through a configuration message or an indication such as a SACK capability message); and indicating an unsuccessful delivery of the user data to the WCD when a report is received indicating that the user data was not successfully delivered to the WCD (Sun, Figs. 8, 9; paragraph [0058], base station may generate a selective acknowledgement indicating which frames have been correctly received and which have not been correctly received).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate whether a RAN node supports ACK/NACK signaling and to indicate unsuccessful delivery in an ACK/NACK system, in the invention of Miklos.  The motivation to combine the references would have been to determine whether the system is eligible for ACK/NACK signaling in the data-over-NAS transmission scheme, and to indicate unsuccessful delivery if it is eligible.

Olsson discloses an MME obtaining capability information indicating whether the RAN node supports a feature (Olsson, paragraph [0072], RAN node send notification to MME of its capabilities).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for an MME to obtain capability information indicating whether the RAN node supports features, in the invention of Miklos.  The motivation to combine the references would have been to determine whether the system is eligible for ACK/NACK signaling in the data-over-NAS transmission scheme.

The references do not disclose, and it would not have been obvious to a person of ordinary skill, in the art, for an MME to obtain capability information indicating whether the RAN node supports acknowledgement of a successful delivery of data to the WCD, and for an MME to send a response to the NE indicating an unacknowledged delivery of the user data, in accordance with whether the RAN node supports acknowledgement of a successful delivery of data to the WCD. 

Independent claim 15 is allowable for substantially the same reasons as claim 1.
Dependent claims 2-14 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant’s Attorney, R. Chad Bevins, (Reg. No.51,468), was contacted by the Examiner on June, 27, 2022 and indicated that a Terminal Disclaimer could not be filed prior to the time at which the present Non-Final Office Action would be mailed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2466

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466